IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                               Assigned on Briefs June 7, 2005

              GERALD BUCHANAN v. GLEN TURNER, WARDEN
                     and the STATE OF TENNESSEE

                     Appeal from the Circuit Court for Hardeman County
                         No. 9754 Jon Kerry Blackwood, Judge



                    No. W2004-02849-CCA-R3-HC - Filed August 31, 2005


The petitioner, Gerald Buchanan, appeals the Hardeman County Circuit Court’s summary dismissal
of his petition for habeas corpus relief from his conviction for first degree murder and resulting
sentence of life imprisonment. He claims his judgment of conviction is void because it classifies his
release eligibility status as thirty percent in violation of our statutory sentencing scheme. We affirm
the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOSEPH M. TIPTON , J., delivered the opinion of the court, in which DAVID G. HAYES and THOMAS
T. WOODALL, JJ., joined.

Gerald Buchanan, Whiteville, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Rachel E. Willis, Assistant Attorney General; and
Elizabeth T. Rice, District Attorney General, for the appellee, State of Tennessee.

                                              OPINION

       This case relates to the defendant’s plea bargain for first degree murder. On February 1,1990,
the Criminal Court of Shelby County accepted the defendant’s guilty plea and sentenced him to life
imprisonment in the Department of Correction. Subsequently, the petitioner filed a motion for post-
conviction relief which the trial court dismissed. This court affirmed the trial court’s dismissal on
appeal. See Gerald Andre Buchanan v. State, No. 02C01-9210-CR-00226, Shelby County (Tenn.
Crim. App. Nov. 10, 1993).

       On September 10, 2004, the petitioner filed a petition for habeas corpus relief alleging that
his judgment of conviction is void because the release eligibility date listed on the judgment of
conviction is in direct contravention of the statute in effect at the time of his sentencing. On October
19, 2004, the trial court entered an order dismissing the petition for failure to state a claim.
         On appeal, the defendant contends that the trial court erred in summarily dismissing his
petition. He claims his judgment of conviction is void because the sentence was imposed in direct
contravention of the sentencing statute. He contends that the statute in effect at the time of his
sentencing mandated that a life sentence for first degree murder was sixty years with a sixty percent
release eligibility date and that because his judgment of conviction lists his release eligibility date
as thirty percent, it is in direct contravention of the statute and therefore void. The state claims that
although the judgment of conviction erroneously lists a release eligibility date of thirty percent, it
is only a clerical error which can be corrected at any time.

        The trial court may summarily dismiss a petition for writ of habeas corpus relief when the
petitioner does not state a cognizable claim. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim.
App. 1994). A petition for the writ of habeas corpus may only be brought if the judgment is void
or the sentence has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). However, if the
claimed illegality renders the judgment or sentence voidable, rather than void, no relief can be
granted. Id. at 161. “If the face of the record shows that the court did not have jurisdiction, then the
judgment is void.” Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998). The determination of
whether relief should be granted is a question of law which this court reviews de novo. Hart v. State,
21 S.W.3d 901, 903 (Tenn. 2000).

         Initially, we note the petitioner’s judgment of conviction is devoid of a specified release
eligibility date, but it does reflect a notation that the petitioner is a standard offender. However, we
conclude that the notation on the judgment of conviction indicating the petitioner is a standard
offender is superfluous as the petitioner indeed was a standard offender, although irrelevant for a first
degree murder conviction. The judgment of conviction is not void, and the petitioner is not entitled
to relief. In consideration of the foregoing and the record as a whole, the judgment of the trial court
is affirmed.



                                                        ___________________________________
                                                        JOSEPH M. TIPTON, JUDGE




                                                  -2-